DETAILED ACTION

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
The disclosure is objected to because of the following informalities: On page 7, the first paragraph constitutes a benefit claim to a U.S. Provisional Patent Application. As such, said paragraph should be moved to the top of page 1 of the specification, directly under the heading reading “SPECIFICATION.” Further, the heading reading “SPECIFICATION” should be centered at the top of page 1.
Further, it is noted that the footer at the bottom of each page reading “Applicant for Patent…#US 63/076.927f.” should be omitted, so as to prevent its inclusion from any future publications.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting substance or device” in claims 4, 10, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “engendering” renders the claim indefinite, since it is unclear what effect is intended by said term. The term “engendering” specifies an action, and thus, causes the body of the claim to read as a process claim. However, the preamble of the claim clearly indicates that the claim is a product claim. The examiner strongly suggests that Applicant omit the term “engendering,” in order to render the claim definite as a product claim. For purposes of examination, the examiner will consider the claim as if the term “engendering” has been omitted. Correction and clarification are required.
Regarding claims 2-13, the term “engendering” renders the claims indefinite, following the same rationale applied above to claim 1. The examiner strongly suggests that Applicant omit the term “engendering” from each of claims 2-13, in order to render the claims definite as product claims. For purposes of examination, the examiner will consider the claims as if the term “engendering” has been omitted from each claim. Correction and clarification are required.
Claims 2-4 each recite the limitation "The Invention in Claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “The device of claim 1,” in each of claims 2-4. It is strongly suggested that Applicant replace the language reading “The Invention of Claim 1” with “The device of claim 1,” in each of claims 2-4. Correction is required.
Claims 6-10 each recite the limitation "The Invention in Claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “The device of claim 2,” in each of claims 6-10. It is strongly suggested that Applicant replace the language reading “The Invention of Claim 2” with “The device of claim 2,” in each of claims 6-10. Correction is required.
Claim 12 recites the limitation "The Invention in Claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “The device of claim 3.” It is strongly suggested that Applicant replace the language reading “The Invention of Claim 3” with “The device of claim 3.” Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fagan (6393990).
In reference to claim 1, Fagan discloses a device for launching explosive projectiles, comprising: geometrically shaped members that are configured, and attached together, or reinforced, with adhesive and fiber (figures 1-4, members 12 and 16; figure 11, element 12 comprising members 12a, 12b, and 12c; column 3, lines 26-41, a person of ordinary skill in the art would at once envisage that “fiberglass” comprises adhesive and fibers).
In reference to claim 2, Fagan discloses the claimed invention (figures 1-4, elements 16 fit into element 12 by interlocking shaped joint connections, i.e., geometrically complementary mating connections, independent of external fasteners; figure 11 shows that members 12a-12c are attached together by interlocking shaped joint connections, i.e., dovetail joints, independent of external fasteners; also see column 3, lines 26-41).
In reference to claim 3, Fagan discloses the claimed invention, since fiberglass reasonably constitutes a shatter resistant material.
In reference to claim 4, Fagan discloses the claimed invention (figures 1-4, elements 18 and/or elements 20; column 4, lines 3-11).
In reference to claim 5, Fagan discloses the claimed invention, as set forth above in the reference to claim 2.
In reference to claims 6 and 7, Fagan discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 8, Fagan discloses the claimed invention, as set forth above in the reference to claim 1 (elements 12a-12c are modular sections; elements 16 are replaceable sections).
In reference to claim 9, Fagan discloses the claimed invention, as set forth above in the reference to claim 3.
In reference to claim 10, Fagan discloses the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 11, Fagan discloses the claimed invention, as set forth above in the reference to claim 3.
In reference to claim 12, Fagan discloses the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 13, Fagan discloses the claimed invention, as set forth above in the reference to claim 4 (also see figure 4, the launch system is the combination of all of the illustrated elements except for the light emitting substance or device, which is constituted by elements 18 and/or elements 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Simpson (4771695), Whitley (2005/0092622), Klasen (DE 102009043483 A1), Vaarmann (WO 2013/026642 A1), Herzig (DE 102014112905 A1), Atkinson et al. (2019/0219371), Kelly (2021/0088315), Reichenpfader (DE 202005018210 U1), Kern (DE 202013003025 U1), Zhong (CN 109186363 A), Garcia Gamon et al. (2017/0067722), Montgomery (2015/0176946), and Fish (10260846).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641